Case: 13-20380      Document: 00512927814         Page: 1    Date Filed: 02/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-20380
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
PATRICK WAYNE BELL,                                                      February 5, 2015
                                                                           Lyle W. Cayce
                                                 Plaintiff–Appellant            Clerk

v.

FAUSTO AVILA, Officially and Individually; GWENDOLYN CRAWFORD,
Officially and Individually; EUGENE FONTENOT, JR., Officially and
Individually; JOSEPH M. CURRY, Officially and Individually; LISA D.
VATANI; ELTON S. SIMS, Officially and Individually; SHEILA E. TORRES,
Officially and Individually; SAMMIE HUBBARD, Officially and Individually;
MARCUS N. CHILDRESS, Officially and Individually; JOHN D. SEIGLE,
Officially and Individually; FRANK SZYMCZAK, Officially and Individually;
ROBERT D. HERRERA, Officially and Individually; CAREY S. STAPLES,
Officially and Individually; DAVID M. RICE, Officially and Individually; RICK
THALER, Officially and Individually; DAVID L. CALLENDER, Officially and
Individually;    TEXAS      DEPARTMENT       OF     CRIMINAL       JUSTICE;
UNIVERSITY OF TEXAS MEDICAL BRANCH; REAGAN DUNCAN,
Regional Supervisor for Access to Courts of the Texas Department of
Corrections; VICKIE BARROW, Assistance Program Administrator,

                                                 Defendants–Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-4238


Before DENNIS, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-20380      Document: 00512927814        Page: 2    Date Filed: 02/05/2015




      Patrick Wayne Bell, Texas prisoner # 1190375, filed a pro se civil rights
complaint against numerous defendants, including “Unknown Dr. on 7-15-11.”
The district court granted Bell’s later motion to identify Lisa D. Vatani and to
substitute her name for that of the previously unknown doctor. The district
court’s docket does not reflect that Vatani filed an answer or otherwise
responded to Bell’s complaint, as ordered by the district court.
      The district court granted a motion for summary judgment filed on
behalf of seventeen of the original defendants, but not Vatani, and dismissed
those seventeen defendants. The court granted Bell’s motion to amend his
complaint solely to add claims against two additional defendants, and the court
later granted those defendants’ motion to dismiss.                It entered a “final
judgment” dismissing the case with prejudice for the reasons set forth in its
orders granting the motion to dismiss and granting the motion for summary
judgment, leaving Bell’s claims against Vatani unresolved. Bell has filed a
notice of appeal.
      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987) (per curiam).
Bell’s claims against Vatani remain pending in the district court. We therefore
lack jurisdiction over Bell’s appeal. See 28 U.S.C. §§ 1291, 1292(a),(b); Fed.
R. Civ. P. 54(b); Martin v. Halliburton, 618 F.3d 476, 481 (5th Cir. 2010);
Briargrove Shopping Ctr. Joint Venture v. Pilgrim Enters., Inc., 170 F.3d 536,
538–41 (5th Cir. 1999). 1
      Accordingly, the appeal is DISMISSED for lack of jurisdiction.




      1Bell may seek relief from the district court’s judgment under Federal Rule of Civil
Procedure 60(b)(1) by filing the appropriate motion with the district court.